 

-- COMPANY CONFIDENTIAL -- [ex10-4_002.jpg] 

 

AGENT AGREEMENT

 

between

 

Hatteland Display AS

Amsosen

5578 Nedre Vats

Norway

(hereinafter referred to as “HD”)

 

and

 

e-MLX Co., Ltd.

9F Seoul Technopark B/D

172 Gongneung 2-Dongm Nowon-gu

Seoul, Korea 139-743

(hereinafter referred to as “E-MLX”)

 

Whereas Hatteland wishes to appoint E-MLX as its sole agent

for sale of their products

in the territory the parties have agreed as follows:

 

-- COMPANY CONFIDENTIAL --Page 1 of 7

Hatteland Display, AS, Amsosen, N-5578 Nedre Vats, Norway

Tel: (+47) 4814 2200 - mail@hatteland-display.com – www.hatteland-display.com

 

 

-- COMPANY CONFIDENTIAL -- [ex10-4_002.jpg] 

 







Content       1 Definitions applicable to this Agreement 3 2 Appointment 3 3
Conditions of Sale 3 4 Commission 4 5 Warranty 4 6 Indemnities 5 7
Confidentiality 5 8 Notices 5 9 Termination 6 10 Force Majeure 6 11 Applicable
Law and Disputes 6 12 Amendments 7 13 Effective date of contract (E.D.O.C) 7

 

-- COMPANY CONFIDENTIAL --Page 2 of 7

Hatteland Display, AS, Amsosen, N-5578 Nedre Vats, Norway

Tel: (+47) 4814 2200 - mail@hatteland-display.com – www.hatteland-display.com

 

 

-- COMPANY CONFIDENTIAL -- [ex10-4_002.jpg] 

 

1. Definitions applicable to this Agreement

 

  Products   HD Monitors, Panel Computers and Computers for Sale to the Marine,
Offshore and other suitable markets.

 

  Territory   Korea

 

  Sole Agent   The only agent in the territory. That is, no other agent shall be
appointed in the territory during the period in which this agreement is in
force.

 

2. Appointment

 

  2.1.   HD hereby appoints E-MLX as its sole agent for the sale of their
products in the territory.   2.2.   E-MLX shall not actively promote competing
products in the territory during the period in which this agreement is in force.
  2.3.   In the event of E-MLX being unable to deal with potential customers
within the territory for any reason, HD shall be entitled to deal directly with
such potential customer. In such event HD shall keep E-MLX informed in all
relevant communications to and from the potential customer to enable a mutual
close follow-up of all relevant issues.   2.4.   E-MLX shall have no authority
or power to conclude contracts on behalf of HD.   2.5.   E-MLX shall keep HD
advised of potential sales opportunities in the territory and shall refer
enquiries to HD as they arise. HD shall keep E-MLX informed in the event of
enquiries being received directly from potential customers in the territory.  
2.6.   HD shall evaluate the technical requirements of potential customers and
advise E-MLX, including key account description, sales forecasts and application
information/requirements, in a format and at such times as shall be specified by
HD.

 

3. Conditions of Sale

 

  3.1.   Price       The products shall be basically sold on the Sales and
Delivery Terms of HD and HD shall set the price. In case E-MLX purchase products
from HD and want to sell them to customers, E-MLX is free to set its own
conditions of sale.   3.2.   Payment Terms       E-MLX has payment terms of
30days, net from the day of shipment.   3.3.   Order Acknowledgement       Firm
orders will be confirmed by HD. Each order acknowledgement indicates specific
product quantity, price, delivery dates, bill-to and ship-to addresses and if
applicable, any other special instructions.   3.4.   Delay of Delivery       If
HD at any time anticipates or realises that delivery will be delayed, HD shall
immediately notify E-MLX, giving reason for the delay and stating the measures
that will be put into effect. HD makes the utmost efforts to settle such
problems.   3.5.   Liability of Hatteland       Hatteland’s liability for damage
to customer or other resulting from failure or defect of the goods and/or
delayed delivery shall in no event exceed the purchase price of ordered
products.

 

-- COMPANY CONFIDENTIAL --Page 3 of 7

Hatteland Display, AS, Amsosen, N-5578 Nedre Vats, Norway

Tel: (+47) 4814 2200 - mail@hatteland-display.com – www.hatteland-display.com

 



 

-- COMPANY CONFIDENTIAL -- [ex10-4_002.jpg] 

 

4. Commission

 



  4.1   HD shall pay E-MLX commission for all orders obtained by effort of E-MLX
:

 



  ● from customers within the territory for delivery within the territory   ●
from customer within the territory for delivery elsewhere

 



  4.2.   Commission shall be payable at the rate of 7 (seven)% on the invoice
value of the products excluding freight and taxes except as in clause 3.2.      
    4.3.   No commission shall be paid on purchases by E-MLX.           4.4.  
Commission shall be paid to E-MLX within thirty working days after receipt of
the commission invoice from E-MLX described as in clause 3.3. and under the
condition of receipt of payment of the full customer invoice value by Hatteland.
        4.5.   Where commission has been paid by HD to E-MLX in respect of an
order placed by a customer and the same customer places a subsequent order
directly with HD during the period in which this agreement is in force,
commission shall be payable, provided that delivery is to take place in the
territory or the customer is within the territory and has placed the order from
within the territory for delivery elsewhere.           4.6.   If termination of
this agreement takes place in terms of clause 5 hereof commission shall be
payable in terms of clause 3.3. on applicable contracts for sale of the products
concluded prior to the date of termination and on applicable contracts for which
price negotiation was entered into but not concluded before date of termination.
          4.7.   On termination for whatever reason, E-MLX shall not be entitled
to any commission or indemnity or other payment whatsoever other than commission
in terms of clause 3.3. hereof.

 





S. Warranty

 

For purchases by E-MLX, HD warrants that all items of Deliverable Items to be
delivered free from defects in and malfunctions arising from workmanship,
material and design. If E-MLX shall give notice of any defect, deficiency or
non-conformance must E-MLX do this within thirty six (36) months from the date
of delivery of the Deliverable Items.

For purchases by customers directly with HD, standard HD warranty terms apply.

 

HD shall warrant repaired or replaced items as above, for a period expiring
either simultaneously with the initial warranty of the equipment, or six (6)
months after delivery of such repaired or replaced item, whichever is the
latest.

 

This guarantee shall only apply insofar as the item has been operated and been
maintained correctly, in accordance with Hatteland’s recommendations, service
manuals produced by HD upon request, on the understanding that the said item has
been used under normal operating conditions.

 

Freight cost for warranty claim will be covered by both parties. E-MLX will
cover the freight cost from site to HD and HD will cover the freight cost for
the return from HD to E-MLX ’s facilities.

 

HD Policies will apply, see web site http://www.hatteland-display.com.

 

-- COMPANY CONFIDENTIAL --Page 4 of 7

Hatteland Display, AS, Amsosen, N-5578 Nedre Vats, Norway

Tel: (+47) 4814 2200 - mail@hatteland-display.com – www.hatteland-display.com

 

 

-- COMPANY CONFIDENTIAL -- [ex10-4_002.jpg] 

 



6. Indemnities

 

The Parties shall defend, indemnify and hold each other harmless from all costs,
claims, charges, losses, expenses, liabilities, or civil proceedings of every
kind for death of or personal injury to their respective employees and for
damage to or loss of their respective property or the property of their
respective employees, arising out of the performance of this agreement, except
when resulting from or contributed to by the gross negligence or willful
misconduct by the other Party and/or its employees.

 

Neither Party shall be liable to the other for indirect or consequential losses
and damages such as, but not limited to, loss of profit, loss of contract and
loss of revenue arising out of the performance of this agreement.

 

Each Party shall indemnify and hold harmless the other Party in respect of
liability for loss, damage or injury to third Parties resulting from acts or
omissions of itself or its employees in connection with the performance of this
agreement.

 

7. Confidentiality

 

During the period in which this agreement is in force E-MLX shall keep and
assure to keep secret and confidential all information received from HD that is
not already known in the public domain. Such obligation shall endure after
termination of this agreement until such information becomes public knowledge by
publication through HD but to the extent only of such publication.

 

8. Notices

 

Any notice or communication to be made in the frame of this agreement and its
performance shall be in writing and sent by prepaid mail, fax or email to the
following address and individuals designated for each Party:

 



For e-MLX:     Name:   Peter Kim, Sales Assistant Manager Address:   9F Seoul
Technopark BID 172 Gongneung 2-Dong, Nowon-gu, Seoul, Korea Telefax:   +82 2 944
6569 Ph:   +82 2 944 6566       For HD:     Name:   Goetz Vogelmann, Sales
Director East Europe & ASIA Address:   Amsosen,  N-5578 Nedre Vats, Norway
Telefax:   +47 5276 5444 Ph:   +47 4814 2200



 



-- COMPANY CONFIDENTIAL --Page 5 of 7

Hatteland Display, AS, Amsosen, N-5578 Nedre Vats, Norway

Tel: (+47) 4814 2200 - mail@hatteland-display.com – www.hatteland-display.com

 

 

-- COMPANY CONFIDENTIAL -- [ex10-4_002.jpg] 

 

9. Termination

 

Either Party shall be entitled to terminate immediately, by written notice to
the other Party, this agreement and any other order without being liable to the
other Party for damage resulting from such termination if the other Party
becomes bankrupt or insolvent.

 

In case of material default of a Party, including breach of a major obligation
under this agreement or an order, the non-breaching Party shall give the other
Party written notice of default, and provided the defaulting Party within
twenty-one (21) days has not either remedied or presented a satisfactory action
plan to remedy the default, the nonperformance or the breach, the other Party
may terminate this agreement.

 

In addition either Party can terminate at any time this agreement within three
(3) months’ notice, by registered mail. Consequence of a termination where none
of the Parties have breach a major obligation or material default is that the
non-breaching

Party shall be allowed to claim to the defaulting Party direct cost linked to
such termination.

 

If there is a change of management control or ownership of E-MLX, then in any
such case, HD shall have the option to terminate this agreement by notice in
writing from such date as it may designate.

 

The Parties shall meet to define by mutual understanding the term and conditions
of termination in particular to solve the problems arising from the subsequent
cancellation of this agreement. This meeting shall be held before the date of
termination

 

10. Force Majeure

 

In the event either Party is prevented from carrying out its obligations
hereunder, wholly or in part, for reasons of Force Majeure, then the Party so
affected is excused from carrying out its obligations during the continuance of
the Force Majeure circumstances.

 

A Party shall notify the other Party in writing as soon as it becomes aware of
any Force Majeure event affecting the perfom1ance of its obligations hereunder
and of termination of each such Force Majeure event.

 

The term Force Majeure shall for the purpose of this agreement mean an
occurrence beyond the control of the Party affected, provided that such Party
could not reasonably have foreseen such occurrence at the time of entering into
this agreement and could not limited to: act of God, strike, lockout, or other
industrial disturbance, act of public enemy, war, blockage, riot, lightening,
fire, storm, flood, explosion and Government restriction.

 

11. Applicable Law and Disputes

 

This Agreement shall be governed, construed and take effect in all respects in
accordance with the law of the Kingdom of Norway. Any dispute relating to the
interpretation shall be sought resolved amicably through negotiations. If
negotiations fail, arbitration would be undertaken in the city of Haugesund,
Kingdom of Norway. If arbitration fails, the dispute shall be referred to the
City Court of Haugesund, Norway



 

-- COMPANY CONFIDENTIAL --Page 6 of 7

Hatteland Display, AS, Amsosen, N-5578 Nedre Vats, Norway

Tel: (+47) 4814 2200 - mail@hatteland-display.com – www.hatteland-display.com

 



 

-- COMPANY CONFIDENTIAL -- [ex10-4_002.jpg] 

 

12. Amendments

 

Any amendment or waiver to any provision of this agreement shall only be
effective upon a written covenant in the form of an amendment to this agreement
duly executed by the Parties.

 

13. Effective date of contract (E.D.O.C)

 

This Agreement shall become effective on the date of the occurrence of signature
of the agreement by the Parties.

 

IN WITNESS WHEREOF,

 

the Parties hereto have executed this agreement at place and date hereinafter:

 

Made in two originals in Nedre Vats on the 2011.05.31.



 



For Hatteland Display AS   For E-MLX Co., Ltd.             Lars
Skeljbred-Eriksen   JJ Ung Gyu Kim VP Sales & Marketing   CEO       Place/Date:
             Place/Date:  









 



-- COMPANY CONFIDENTIAL --Page 7 of 7

Hatteland Display, AS, Amsosen, N-5578 Nedre Vats, Norway

Tel: (+47) 4814 2200 - mail@hatteland-display.com – www.hatteland-display.com

 

